DETAILED ACTION
The communication dated 5/1/2019 has been entered and fully considered.
Claims 1-9 were amended. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9
As for claims 1 and 8, it is unclear what is meant by “a mechanical seal device is added based on the traditional clutch” therefore the scope of the claims is indefinite.
Claim 1 recites the limitation "the traditional clutch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper shaft sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the clutch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper cavity cover" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower cavity cover" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the big water-seal groove" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom plate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mounting plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper cover" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1the cavity" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper sleeve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ring surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inner outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the corresponding position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bottom surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the traditional clutch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the upper shaft sleeve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the clutch" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the upper cavity cover" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the lower cavity cover" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8the big water-seal groove" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom plate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the mounting plate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the upper cover" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cavity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wash bucket body" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the other positions" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the flange" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inner surface" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the O-ring" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inverted steel bowl" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8the external bucket" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gasket" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the end surface" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the peripheral ring surface" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the through hole" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the water outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the drain valve" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the water inlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the water pipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. U.S. Patent 5,586,455 (henceforth referred to as Imai).
As for claim 1, Imai teaches a water-sealed clutch (column 7, lines 27-53; Fig. 1), comprising: a mechanical seal device is added based on the traditional clutch; wherein a support plate (column 7, line 18; Fig. 1: part 38), equivalent to the claimed connecting plate, is installed on the hollow external shaft (column 6, lines 53; Fig. 1: part 28), equivalent to the claimed upper shaft sleeve, of the clutch, and support plate 38 has water passing holes (column 7, lines 54-55; Fig. 1: part 52), equivalent to the claimed limber holes; on support plate 38 is a downward seal ring (column 7, lines 55-56; Fig. 1: part 53), equivalent to the claimed connecting ring; a cavity shell composed of the water guide cover (column 7, line 58; Fig. 1: part 55), equivalent to the claimed upper cavity cover, and the seal (column 6, line 31; Fig. 1: part 12), equivalent to the claimed lower cavity cover, is inserted into the big water-seal groove of the clutch, and is fixed to the bottom plate of the mounting plate of the clutch (column 7, line 3 to column 8, line 51; Fig. 1); a seal (column 7, line 56; Fig. 1: part 54), equivalent to the claimed upper water-seal, is fixed in water guide cover 55 of the cavity, and the inner diameter of seal 54 matches seal ring 53 such that water guide cover 55 of the cavity, seal 12 of the cavity, seal 54, seal ring 53, a water-seal of the clutch, and hollow external shaft 28 of the clutch form a cavity; an upper part of the cavity has water passing holes 52 that connect with an inside of a wash bucket; a lower part of seal 12 of the cavity has a water flow path (column 7, lines 63-64; Fig. 1: part 59), equivalent to 
As for claim 2, Imai further teaches that support plate 38 is an inverted steel bowl, which is fixedly mounted with hollow external shaft 28 of the clutch; seal ring 53 is a stainless steel sleeve, and the inverted steel bowl and the stainless steel sleeve are sealed and fixed together (column 7, line 3 to column 8, line 51; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. U.S. Patent 5,586,455 (henceforth referred to as Imai).

Imai differs from the instant claims in failing to teach that the stainless steel sleeve has an inner diameter of between 40 mm and 100 mm. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.